Interim Decision #2684

MATTER OF GARCIA
In Deportation Proceedings
A-20066063
Decided by Board December 27, 1978
(1) Rule that reopening of proceedings will be denied absent a prima facie showing that the
statutory requirements for relief have been met must be reexamined as to adjustment
of status in view of the amendment of 8 C.F.R. 245.2(a)(2) permitting an adjustment
application, filed with a visa petition, to be retained if later approval of the petition
would make a visa available at time of filing.
(2)8 C.F.R. 245.2(a)(2), permitting simultaneous filing of an application for adjustment of
status and a visa petition, applies both before andafter the issuance of an Order to Show
Cause.
(3) Service policy permits a prima facie qualified beneficiary of a visa petition to remain in
the United States pending final adjudication of the petition and an adjustment application.
(4) Unless clear ineligibility is apparent in the record, the Board shall generally grant
motions to reopen in cases involving an application for adjustment of status filed
simultaneously with a visa petition pursuant to 8 C.F.R. 245.2(a)(2), notwithstanding
the fact that the petition has not yet been adjudicated.
(5) An immigration judge may, in his discretion, grant a motion to reopen or a request for
a continuance of a deportation hearing pending final adjudication of a visa petition filed
simultaneously with an adjustment application under 8 C.F.R. 245.2(a)(2) where a
prima facie approvable visa petition and adjustment application have been submitted to
him. Matter of Kotte, Interim Decision 2634 (BIA 1978) clarified.
CHARGE:

0 rder. Act of 1952 —Section 241(a)(2) [8 U.S.G. 1251(a)(2)1 —Nonimmigrant —remained
longer than permitted
ON BEHALF OF RESPONDENT:

Claude Henry Kleefield, Esquire
Suite 1408 -1414

1860 Broadway
New York, Nov York 10023
BY: ➢ ilhollan, Chairman, Maniatis, Appleman, Maguire, and Farb, Board Members

In a decision dated June 6, 1978, the Board dismissed an appeal from
found three
respondents deportable as overstays pursuant to section 241(a)(2) of the
Immigration and Nationality Act, 8 U.S.C. 1251(a)(2), denied their
the October 17, 1977, decision of an immigration judge wilieh

653

Interim. Decision #2684
applications for suspension of deportation pursuant to section 244(a)(1)
of the Act, 8 U.S.C. 1254(a)(1), but granted them the privilege of
voluntary departure in lieu of deportation. The male respondent, who
will hereafter be referred to as the respondent, now moves to reopen
the deportation proceedings to permit him to apply for adjustment of

status pursuant to section 245 of the Act, 8 U.S.C. 1255. The motion will
be granted.
In order to qualify for adjustment of status under section 245, as
amended,' an alien must apply for adjustment, establish that he is
eligible to receive an immigrant visa and is admissible to the United
States for permanent residence, and that an immigrant visa is immediately available to him at the time his application is filed. We have
held that absent a prima facie showing that the statutory requirements
for the relief sought have been met, reopening of the proceedings is
generally inappropriate. See Muter of Lanz, 14 I. & N. Dec. 98 (BIA
1972); Matter of Sipus, 14 I. & N. Dec. 229 (BIA 1972).
The respondent's motion to reopen for consideration of his application
for adjustment of status 2 is predicated upon a visa petition filed by his
United States citizen spouse to accord him immediate relative status
under section 201(b) of the Ad, 8 U.S.C. 1151(b). The visa petition,
which was filed simultaneously with the respondent's adjustment application pursuant to amended regulation 8 C.F.R. 245.2(b)(2), has not yet
been approved and the respondent consequently cannot at present establish immediate visa availability, a statutory prerequisite to a grant of
section 245 relief.
We have examined our policy with respect to the disposition of motions to reopen for consideration of adjustment applications based upon
as yet unadjudicated visa petitions in light of the present regulation
permitting simultaneous filing. In order to give what we consider to be
appropriate effect to the simultaneous filing provisions of 8 C.F.Xi.
245.2(a)(2), as amended, we shall hereafter generally reopen the deportation proceedings in such cases unless clear ineligibility is apparent in
the record.
The 1976 Amendments to the Act amended section 245 to designate
the date the adjustment application is filed, rather than the date it is
approved, as the date to be used in determining whether a visa is
immediately available. Concomitant with the effective date of tine
amendment to the statute, the Service amended its regulation 8 C.F.R.
245.2(a)(2) to allow an adjustment application filed simultaneously with
a. visa petition to be retained for processing provided that the
-

1 1976 Amendments to the Immigration and Nationality Act, Pub. L. 94-571, 90 Slat.
2703 (effective January 1, 1977).
2 Under 8 C. F.R. 242.22, the filing of an application for adjustment of status may 1e
considered a motion to reopen.

654

Interim Decision #2684
subsequent approval of the petition would make a visa immediately
available at the time the adjustment application is filed. The amended
regulation provides in pertinent part:
(2) Filing application. Before an application for adjustrnp.nt of status tinder section 245
of the Act may be considered properly filed, a visa must be immediately available. If a
visa would be immediately available only upon approval of a visa petition, the application will not be considered properly filed unless such petition has first been approved. If
a visa petition is submitted simultaneously with the adjustment application, the adjustment application shall be retained for processing an ly if approval of the petition

when reached for adjudication would make a visa immediately available at the time of
filing of the adjustment application. If such petition is subsequently approved, the date
of filing the adjustment application shall be deemed the date which the accompanying
petition was filed. (Emphasis supplied.)

In order for an alien's adjustment application to be accepted for
processing under the simultaneous filing provisions of 8 C.F.R.
245.2(a)(2), he must establish, inter alia, that a visa would be immediately avilable to him at the time of filing but for the tact that his
visa petition has not yet been approved. By deeming the filing date of
the adjustment application to be the date the accompanying petition is
filed, the amended regulation insures that the beneficiary of a prima
facie approvable visa petition, who is subsequently found to have been
fully qualified in fact for adjustment of status at the time of simultaneous filing, will not luse Lis eligibility by virtue of the fact that visa
numbers may no longer be available to him by the time his petition is
approved and his adjustment application may accordingly be considered
properly filed. Thus, the regulation allows an otherwise qualified applicant to preserve immediate visa availability and, hence, eligiblity for
adjustment of status throughout the often protracted period of administrative processing. It is evident that the benefit bestowed by the regulation would be illusory were such alien to become or remain subject to
the execution of an order of deportation during the processing period.
It has been suggested that the simultaneous filing provisions of 8
C.F.R. 245.2(a)(2) were designed to apply only where the visa petition
and adjustment application are submitted to the District Director prior
to the institution of deportation proceedings. We find that neither the
language of the regulation itself nor policy considerations support an
interpretation which would render the regulation nugatory after an
Order to Show Cause has been issued and we decline to adopt such a
restrictive interpretation. Such interpretation, moreover, appears to
have been rejected by the Service as a matter of policy.
Subsequent to the effective date of the amendments to the statute and
the regulations, the Service adopted a policy of refraining from either
deporting or instituting proceedings against the beneficiary of a prima
facie approvable visa petition if approval of the petition would make the
beneficiary immediately eligible for adjustment of status. Immigration
655

Interim Decision #2684
and Naturalization Service Operations Instructions 242.1(a)(25) and
245.1(a). 3 The normal procedure, then; where such petition and adjustment application have been accepted for processing by the District
Director prior to the issuance of an Order to Show Cause, is to hold the
adjustment application in abeyance pending final adjudication of the visa

petition. By virtue of Operations Instruction 242.1(a)(25), an Order to
Show Cause will not ordinarily be issued in the meantime.
The Instruction is not, however, limited to cases in which the visa
petition and adjustment application are submitted to the District Director prior to the institution of deportation proceedings but, rather, proscribes as well the deportation of a beneficiary of an unadjuclicated visa
petition who has made a colorable showing of eligibility for adjustment
of status on the basis of his claimed preference status. Thus, it is clear
from the express language of Operations Instruction 242.1(a)(25) that its
underlying policy of allowing a prima facie qualified beneficiary of a visa
petition to remain in the United States pending final adjudication of the
petition and adjustment application was intended to apply to an alien
who, although indisputably deportable, can demonstrate a substantial
claim to relief from deportation under section 245 of the Act.
In Matter of Kotte, Interim Decision 2634 (BIA 1978), a case which
dealt with the same issue in a different procedural context, we held that
notwithotandimg the foregoing changes in the statute and the regulations, an alien does not have an absolute right to an adjournment of a

deportation hearing until such time as the visa petition upon which his
adjustment application is predicated has been adjudicated. Implicit in
our holding, however, is the corollary proposition that an immigration
judge may, in his discretion, grant a continuance or reopen a deportation hearing p ending final adjudication of the petition. For the reasons
that led us to our conclusion that a motion to reopen for consideration of
Operations Instruction 242.1(a) states:
(25) See 01 245.1(a) before issuing an order to show cause against an alien who may be
eligible to apply for adjustment of status.
Pending final adjudication of a petition which has been filed, the district director will not
deport, or institute proceedings against, the beneficiary of the petition if approval of the
petition would make the beneficiary immediately eligible for adjustment of status under
section 245 of the Act or for voluntary departure under the Service policy set forth in
Operations Instruction 242.10(a)(6)(i). The district director may, however, seek to
deport or institute proceedings against the beneficiary when it is determined that the
petition is frivolous or there are substantial adverse factors which, based on the district
director's opinion, would probably lead to the denial of adjustment of status or extended
voluntary departure in the exercise of discretion.
Operations Instruction 245.1(a) provides in pertinent part:
An otherwise eligible alien who is unlawfully in the United States and who has riot
heretofore filed a section 245 application shall normally be afforded an opportunity to Ole
3

such an application prior to the institution of deportation proceedings.

656

Interim Decision #2684
an adjustment application should not be denied solely because the accompanying visa petition has not yet been approved, we believe that
discretion should, as a general rule, be favorably exercised where a
prima facie approvable visa petition and adjustment application have
been submitted in the course of a deportation hearing or upon a motion
to reopen. To the extent that our decision in Matter of Kotte, supra, may
have been misinterpreted to require a contrary disposition in such
cases, Kotte is herewith clarified.
We do not intend, by our holding, to establish an inflexible rule

requiring the immigration judge in all cases to continue the deportation
proceedings at the initial hearing or on remand or, in another procedural
context, to reopen the proceedings pending final adjudication by the
District Director of the visa petition. It dearly would not be an abuse of
discretion for the immigration judge to summarily deny a request for a
continuance or a motion to reopen upon his determination that the visa
petition is frivolous or that the adjustment application would be denied
on statutory grounds or in the exercise of discretion notwithstanding
the approval of the petition. We are satisfied that the breadth of the
immigration judge's discretion, together with continuing efforts by the

Service to expedite the processing of visa petitions submitted simultaneously with applications for adjustment of status,' should serve to
alleviate concerns that the policy announced herein will result in unduly
delaying the entry of final orders of deportation in unmeritorious cases.
In the present case, the respondent simultaneously submitted the
visa petition and adjustment application as authorized by 8 C.F.R.
245_2(a)(2). However, the visa petition and supporting documents,
rather than having been retained for adjudication by the Service office
having jurisdiction over the case, were included in the record file forwarded to the Board for consideration of the respondent's motion to
reopen. Approval of the visa petition is not possible so long as the
petition is before the Board and no apparent attempt was made by the
District Director to adjudicate the petition prior to its transmittal to us. 3
The evidence submitted in support of the visa petition makes out a
colorable showing that the respondent qualifies for immediate relative
' A recent development in this regard was the introduction by the Service of a

consolidated, simplified form to replace Forms 1-130 and 1-485, the relative petition and
adjustment of status forms, in cases involving simultaneous filings under 8 C.F.R.
245.2(a)(2). The Service has also announced its intention of similarly combining the
1-140 petition with the 1-485 in the near future. See the Service's Commissioner's
Communique dated March 6, 1978.
In the interest of expediting administrative processing in such cases, it would seem
to be a better practice for the Service office to retain the original visa petition and
supporting documents for adjudication, noting in the record file that the petition has
been submitted, and to forward the remaining portion of the record file to the Board for
consideration of the motion.

657

Interim Decision #2684
status as the spouse of a United States citizen and, hence, that an
immigrant visa will be immediately available to him on the basis of such
status when the visa petition filed on his behalf is reached for adjudications There is no indication in the record that he is otherwise ineligible
for a grant of section 245 relief. Accordingly, without reaching any
conclusion as to the Ultimate merits of the visa . petition filed on the
respondent's behalf or of his application for adjustment of status, we

shall grant the motion and remand the record to the immigration judge
for further, proceedings consistent with the foregoing opinion.

ORDER: The motion is granted. The proceedings as to the moving
respondent are reopened and the record is remanded to the immigration
judge for further proceedings consistent with the foregoing opinion.
FURTHER ORDER: If discretionary relief should be granted by the
immigration judge, the outstanding order of deportation shall be withdrawn.

4 The respondent's spouse submitted a certified translation of her birth certificate
evidencing her United States citizenship and a certified copy of her certificate of
marriage to the respondent. The visa petition recites that neither the respondent rlor
his wife had ever entered into a prior marriage. Thus, it appears that the documentary
requirements of 8 C.P.R. 204.2 have been fully satisfied.

658

